Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 5, 1986, convicting him of arson in the third degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, we find no basis to disturb the Supreme Court’s determination that the defendant was not entitled to a Dunaway hearing. The defendant’s allegations were insufficient to raise an issue concerning the probable cause for his arrest after a police investigation, and his subsequent confession following a voluntary, knowing and intelligent waiver of his Miranda rights (see, CPL 710.60 [1]; People v Williams, 170 AD2d 552). "In the absence of any factual allegations based upon personal knowledge, or based upon information and belief * * * the summary denial of that branch of the defendant’s motion which was for suppression was entirely appropriate, as no factual issues warranting a hearing were presented in the defendant’s motion papers” (People v Pavesi, 144 AD2d 392, 393).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.